Case 1:18-cv-01761-MSK-NYW Document 119-1 Filed 12/30/19 USDC Colorado Page 1 of 3

UNITED STATES DISTRICT COURT

for the
District of Colorado

Case No. 18-CV-01761-MSK-NYW
Tiffany Grays, pro se

Plaintiff(s)

-V-

Auto Mart USA, LLC; Jorge Pacheco;
Auto Mart USA2; Daniel Ramirez, JB Ovalle; ,
Donnie McElroy; Marco Sandoval; Auto Mart; |
Jay Barbar :

Defendant(s)

 

AFFIDAVIT

 

I, Tiffany Grays, being duly sworn, state as follows:

1. Iam the Plaintiff in the above-entitled action and I am familiar with the file,
records and pleadings in this matter.

2. Deposition transcripts have been provided as they were received from the Court
reporter identified within the transcript.

3. Copies of documents from arbitration are provided as filed.

4. Reviews by customers were retrieved from online sources available to the public,

by the public, and have not been altered in any way.

CONTINUED ON NEXT PAGE
Case 1:18-cv-01761-MSK-NYW Document 119-1 Filed 12/30/19 USDC Colorado Page 2 of 3

10.

Li.

12.

Le.

14.

While in the midst of this litigation, Defendants continue to advertise false and
misleading statements to the public.

According to public statements within the Motion for Leave, with which this
Affidavit is attached, the public and Plaintiff attest to being harmed by
Defendants’ fraudulent misrepresentations and bad-faith conduct once notified.
Once becoming aware of Plaintiff's claims, Defendants with the assistance of
ProMax, removed and failed to retain record of evidence related to Plaintiff’ s
claims.

Images within the Motion for Leave, with which this Affidavit is attached, are
actual images currently being offered to the public.

Public statements over the previous five years affirm future harm to the public is
likely, without this Court’s intervention.

Plaintiff never authorized Defendants to run or permit to be run hard inquiries
against the Plaintiff's consumer credit report.

Ignorance claimed by all Defendants during depositions with regards to hard or
soft inquiries against consumer credit reports was untruthful as Defendants make
representations to the public concerning hard and soft inquiries.

Defendants’ initial and supplemental disclosures were void of any documentation
regarding ProMax.

It was not until late October 2019 that Plaintiff became aware of ProMax’s
involvement in Plaintiff's claims.

Upon learning of ProMax’s involvement through Court Orders ECF Nos. 92 and
102, Plaintiff contacted ProMax in attempts to resolve; ticket # 574933.

CONTINUED ON NEXT PAGE
Case 1:18-cv-01761-MSK-NYW Document 119-1 Filed 12/30/19 USDC Colorado Page 3 of 3

15. ProMax has stated a belief of no obligation to correct and have thus been
unresponsive and failed to take action to correct errs claimed by Plaintiff.

16. Plaintiff's suffering as a result of ProMax’s and Auto Defendants’ conduct
causing this instant case, but also the mendacity throughout this case, have
significantly increased Plaintiff's suffering; including but not limited to:
substantial injury to my reputation, ability to work, loss of interest in activities,
difficulty sleeping, physical, mental, and emotional injuries, in addition to loss of

creditworthiness.

we?

(PlAntiff)

(Print Name) / } ten Al st fos (ae

(Plaintiff)

Sworn to and subscribed before (Print Name): <n H outcand (7 this AL) day of

\ ) ( ( , 2019 in om V OW county Colorado by Tiffany Grays.

equa a ff
I

( Kim Hernandez

NOTARY PUBLIC

STATE OF COLORADO
NOTARY ID 20084026129
MMISSION EXPIRES August 7, 2029

 

 

 

Notary Public

 

MY CO

 

 

My Commission aoine UU “a DD
